DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Spinelli on 27 June, 2022.
The application has been amended as follows: 
In claim 14, on line 2, after “operation section” insert --of the first device--
In claim 14, on line 3, after “insertion section” insert --of the first device--
In claim 15, on line 4, delete “section and” and insert --section of the second device and --
In claim 14, on line 4, after “insertion section” insert --of the second device--
Allowable Subject Matter
Claims 1-15 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising: 
a first and second device, each device comprising an elongated insertion portion configured to be inserted into a subject, an operation portion on the proximal end side of the insertion portion, the operation portion having an operator protruding from a surface thereof, protruding along an axis which intersects with a longitudinal axis of the insertion section, and
a fixing member, which has two parts respectively on exterior surfaces of the device handles, the fixing part on the second device having a u-shape, with one end of the u-shape attached to the second device, and the other end having a protrusion protruding away from the second device thereupon, where the protrusion is configured to fit in a corresponding concave portion in the fitting part of the first device to fix the first and second devices together, such that the devices are separated by a distance farther than their operators protrude, 
wherein when the fixing member fixes the devices, each of their operators protrude toward the operation portions of the other device, and the operator of the second device is distal to and apart from the operator of the second device. 
Kaiya (USPN 5,178,130) teaches the above, except for the fixing member, and that the devices are attached to each other at the operation portions. 
Goto et al. (US PGPUB 2004/0015050) teaches the above, except for the details of the fixing member.
McWeeney et al. (US PGPUB 2005/0272975) teaches the above, except for the details of the fixing member.
Takemoto et al. (US PGPUB 2006/0069304) teaches the above except for the details of the fixing member. 
Dillon et al. (US PGPUB 2015/0057537) teaches the above except for the details of the fixing member. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional details as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795